Citation Nr: 0840260	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-38 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
disabilities.  

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to June 1992. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
hearing before the undersigned Acting Veterans Law Judge was 
held at the RO in May 2007.  The hearing transcript has been 
associated with the claims file.

The Board notes that the veteran, in his May 2007 hearing 
testimony and in documents submitted in May and November 
2007, appears to raise a claim of entitlement to a total 
disability rating for individual unemployability.  This 
matter is REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a bilateral hip disorder.  

2.  A lumbar spine disorder was incurred in service.  

3.  Tinnitus was incurred in service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (200).

2.  The criteria for service connection for a lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for tinnitus have 
been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In February, March, and May 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims of service connection.  
Subsequently in March 2006, the AOJ provided notice of the 
effective date and disability rating regulations, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the February 2005 and March 2006 notice letters 
postdated the initial adjudication, the claims were 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Board notes that the notice letters did not provide the 
veteran with notice specific to the claim of secondary 
service connection for a bilateral hip disorder.  The 
September 2005 Statement of the Case did however, and the 
veteran subsequently had ample time to submit evidence.  
Additionally, the evidence indicates that the veteran 
participated effectively in the appeals process, and his 
statements indicate that he had actual knowledge of what is 
needed to obtain secondary service connection.  Consequently, 
the Board finds that no prejudice resulted from the lack of 
an independent notice letter.  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a personal hearing, and 
providing a VA examination.  Thus, the Board finds that the 
claim can be adjudicated without prejudice.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

Bilateral Hip Disorder

The medical evidence, to include both the service and post-
service medical records, does not establish the existence of 
a bilateral hip disorder.  Service medical records do not 
report any complaints or findings of a hip disorder and 
service examination records dated in 1982, 1988, and 1992 
report normal clinical findings for the lower extremities.  

Post-service records do report treatment for bilateral hip 
pain/arthralgia, which the records indicate has been 
attributed to an antalgic gait and postural changes.  See, 
e.g., March and September 2004 VA treatment records; February 
2004 Mazanowski statement.  But see December 2003 and 
September 2005 VA treatment records (pain not due to organic 
hip disorder but referred from back disorder).  Service 
connection generally will not be granted for pain alone, 
however; there must be a diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 
283, 285 (1999).  

In this case, the evidence does not establish that the 
veteran has an underlying bilateral hip condition.  The Board 
notes that a February 2004 VA X-ray report indicates a 
finding of "degenerative changes of the hips."  This 
finding is not corroborated by later X-ray images, however; 
rather, subsequent X-ray reports dated in September 2005 and 
November 2007 report normal findings.  See September 2005 and 
November 2007 VA X-ray reports.  Additionally, subsequent 
medical records, to include an examination record, report 
negative findings as to the existence of a bilateral hip 
disorder.  See September 2005 VA examination record.  

In sum, the evidence on the whole indicates that the veteran 
does not have a service-connectable bilateral hip disorder; 
consequently, service connection must be denied.  

Lumbar Spine Disorder

The evidence well documents that the veteran has a current 
lumbar spine disorder.  As such, the remaining issue is 
whether the lumbar spine disorder was incurred in service or 
is causally related to service.  

Service medical records do not report any complaints or 
findings of a back disorder per se, but a November 1991 in-
service X-ray report indicates that the veteran's dorsal 
spine had anterior lipping that was "consistent with mild or 
early chronic degenerative joint disease".  

A June 1993 X-ray record reports a finding of "minimal 
degenerative change."  See June 1993 Fort Deon record.  The 
record indicates that the veteran had normal curvature in the 
thoracic and lumbar spines, with no evidence of compression 
or disc narrowing.  There was minimal degenerative spur 
formation anteriorly in the lower thoracic spine.  A December 
1993 Army Community Hospital record then reports a finding 
that the veteran had minor arthritic changes to the lower 
thoracic and upper lumbar spine area.  

In December 2005, after reviewing the November 1991 X-ray 
report and current radiographic images, a VA physician opined 
that the in-service finding of early degenerative joint 
disease was the same thing as the degenerative joint disease 
in the lumbar spine.  In other words, in the physician's 
opinion, the veteran's lumbar degenerative joint disease was 
shown in the November 1991 X-ray.  

A VA examiner came to the opposite conclusion in November 
2007.  The examiner, who diagnosed the veteran with 
degenerative joint disease L3-4 through L5-S1 and lumbar and 
thoracic paraspinal muscle spasm, opined that, based on a 
review of the evidence, he believed a thoracic spine disorder 
was present in active service but a lumbar spine disorder was 
not.  In fact, he stated that there was "no objective 
medical evidence that the veteran had lumbar disease while in 
service".  Review of the examination record indicates that 
the examiner based these opinions on the June 1993 X-ray 
record, which the examiner interpreted as showing minimal 
degenerative changes in the thoracic spine and a normal 
lumbar spine.  

After a review of all the evidence, both positive and 
negative, the Board finds that service connection is 
warranted.  The service medical records establish that the 
veteran had changes consistent with degenerative joint 
disease in the dorsal spine, and a VA physician, on review of 
this X-ray report and the veteran's post-service VA X-ray 
reports, has opined that the changes are part of the same 
disease process.  The Board notes that the June 1993 X-ray 
record, which the aforementioned VA physician did not review, 
only specifically reports degenerative changes in the 
thoracic spine.  It does not rule out the existence of 
degenerative changes in the lumbar spine, however, and a 
subsequent 1993 record interprets the X-ray report as showing 
degenerative changes in both the lower thoracic and the upper 
lumbar spine.  The Board notes that the VA examiner did not 
address either the December 1993 finding of minimal arthritic 
changes in the lumbar spine nor the December 2005 VA 
physician's finding that arthritis of the lumbar spine was 
incurred in service, and based on this fact, plus the in-
service evidence of degenerative changes, the December 1993 
finding of arthritic changes in the lumbar spine, and the 
December 2005 VA physician's positive nexus opinion, the 
Board finds that the evidence is in equipoise as to whether 
the veteran's lumbar spine disorder was incurred in service.  
In such circumstances, the benefit of the doubt goes to the 
veteran; consequently, service connection is granted.  38 
U.S.C.A. § 5107(b).  

Tinnitus

The veteran contends that his tinnitus is the result of in-
service noise exposure from jet aircraft.  In support of this 
contention, he has submitted statements from former military 
colleagues corroborating in-service noise exposure from jet 
aircraft.  See June 2004 A. statement; June 2007 DeM. 
statement.  The Board notes that the veteran is competent to 
report the nature and circumstances of his service, to 
include a history of noise exposure from working on or near a 
flight line, and the Board finds the history of in-service 
noise exposure credible and consistent with the duties 
reported in his service personnel records and the statements 
provided by his former colleagues.  See 38 C.F.R. §§ 
3.303(a), 3.159(a)(2).

Service medical records indicate no complaints or findings of 
tinnitus, and December 1982, October 1988, and April 1992 
examination records reports normal clinical findings for the 
ears and no history of tinnitus.  

A March 2004 private medical record reports the veteran's 
history of gradual onset of bilateral tinnitus.  See March 
2004 C. record.  The examining audiologist stated that the 
veteran's tinnitus "could be the result of exposure to high 
intensity noise."  Subsequently in April 2004, the 
audiologist submitted another statement, indicating that 
"tinnitus can be a symptom resulting from noise exposure or 
it can be the result of other variables," and that "there 
is no way to determine if the tinnitus is a direct result of 
noise exposure with the information available."  In sum, the 
audiologist stated that it was "possible for tinnitus to be 
an additional symptom resulting from exposure to high 
intensity noise," but he was unable to provide a more 
precise opinion on the matter.   

Subsequently in June 2004, a private family practitioner 
submitted a statement, reporting that he had treated the 
veteran for tinnitus and that the tinnitus was "very 
possibly the result of exposure to high intensity noise."  
See June 2004 M. statement.  

A May 2007 VA treatment record reports the veteran's history 
of an episode of tinnitus in service, after being exposed to 
an aircraft's afterburners without hearing protection.  The 
veteran reported that he had ringing in his ears for multiple 
days, and that, though it faded, the tinnitus never 
completely went away, and he had ringing in some form or 
another since that time.  The veteran denied a history of 
post-service occupational and/or recreational noise exposure 
as well as any additional otologic condition.  

In June 2007, a registered nurse, and former military 
colleague of the veteran's, submitted a statement indicating 
that he was "fully aware of the damage that can accumulate 
over a career in the military when exposed to multiple high 
decibel exposures."  See June 2007 DeM. statement.  

A VA examination was conducted in November 2007.  The record 
reports the veteran's history of in-service exposure to jet 
engine noise without hearing protection.  The veteran stated 
that the tinnitus began as a "mild ring" in approximately 
1979 after being exposed to noise from afterburners.  The 
veteran denied post-service occupational or recreational 
noise exposure.  After examination and review of the claims 
file, the examiner opined that the veteran's tinnitus was not 
causally related to service.  The examiner noted that service 
examination records dating in 1982 and 1988 report no 
histories of tinnitus.  She also noted that the veteran was 
taking Vardenafil and Gabapentin, which have side effects of 
tinnitus.  The examiner explained that repeated noise 
exposure over a lifetime contributes to tinnitus, and that 
"a large percentage of the general population complains of 
tinnitus without any definite loud noise exposure," and she 
stated that, based on the absence of documented tinnitus or 
hearing loss in service, she did not believe the veteran's 
tinnitus was caused by service.   

Although the record includes a negative nexus opinion based 
on a review of the evidence, the Board finds that service 
connection is warranted.  The veteran is competent to report 
that tinnitus was incurred in service and that it has 
existed, albeit minimally, from service to the present, to 
include before he was taking Vardenafil and Gabapentin.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994). See also Jandreau v. Nicholson, No. 2007-7029 (Fed. 
Cir. July 3, 2007) (the layperson may be competent to 
identify the condition where the condition is simple).  
Additionally, the Board finds the veteran's history credible 
and corroborated by the evidence of in-service noise exposure 
and the medical evidence that noise exposure can cause 
tinnitus.  Based on the foregoing, and giving the benefit of 
the doubt to the veteran, the Board finds that service 
connection is warranted.  


ORDER

Service connection for a bilateral hip is denied.  

Service connection for a lumbar spine disorder is granted.

Service connection for tinnitus is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


